Detailed Action
Double Patenting
The nonstatutory double patenting rejection is summarized as follows:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998), In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985), In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982), In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970), and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent US 10,991,199 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter, as follows:
electronic gaming machine comprising one or more displays
one or more credit input devices
one or more credit output devices
one or more player input devices
one or more processors
one or more storage devices
one or more memory devices
wherein the one or more displays, the one or more credit input devices, the one or more credit output devices, the one or more player input devices, the one or more processors, the one or more storage devices, and the one or more memory devices are operably connected 
the one or more storage devices store computer-executable instructions for controlling the one or more processors to cause the one or more processors to present one or more wagering games using the one or more displays
operate the one or more wagering games responsive to inputs received by the one or more player input devices
initialize one or more first meters
monitor activity on the electronic gaming machine for the occurrence of any of a plurality of different types of gaming system events
a first set of types of gaming system events
responsive to each occurrence of gaming system in the first set a value or values of at least one of the one or more first meters based on the occurrence of that type of gaming system event
obtain one or more meter definitions from one or more meter definition files, each meter definition associated with a corresponding second meter and defining a corresponding rule for determining a value for the corresponding second meter
initialize the one or more second meters defined by the one or more meter definitions
update a value or values of at least one second meter of the one or more second meters
based on the corresponding meter definition or definitions for the at least one second meter of the one or more second meters, update, responsive to receiving the request, the value or values of the at least one second meter of the one or more second meters based on each occurrence of the types of gaming system events
based on the corresponding meter definition or definitions for the at least one second meter of the one or more second meters using at least in part, one or more values for the one or more first meters
types of gaming system events are selected from the group consisting of a hardware failure event, a tamper alarm state change, a door sensor alarm state change, a credit input event, a credit output event, a credit award event, a non-monetary award event, a ticket printing event, a player loyalty program login event, a random number generator outcome, a denomination selection event, a wager amount selection event, a payline selection event, a spin event, a game outcome event, a bonus game event, a player selection of a particular symbol, a player selection of a particular reel stop, occurrence of a predefined winning pattern, occurrence of a predefined set of winning patterns, a winning event with a payout above a first predetermined threshold, a player selection of a double-up, a player selection take win from a double-up win, a player selection of a bonus award type, a player selection to stop the reels, a player selection of a system volume setting, a player selection of a particular game, a player selection of an individual line bet, a player selection of a help screen, and a player selection of a pays screen
presenting one or more wagering games using one or more displays of an electronic gaming machine, operating the one or more wagering games responsive to inputs received by one or more player input devices, initializing one or more first meters
monitoring activity on the electronic gaming machine for the occurrence of any of a plurality of different types of gaming system events
obtaining one or more second meter definitions from one or more second meter definition files, each second meter definition associated with a corresponding second meter and defining a corresponding rule for determining a value for the corresponding second meter
initializing the one or more second meters defined by the one or more second meter definitions
updating a value or values of at least one second meter of the one or more second meters based on 
corresponding meter definition or definitions for the at least one second meter of the one or more second meters

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct. 2347 (2014).
The claim(s) recite(s), inter alia,  
monitor activity on the electronic gaming machine for the occurrence of any of a plurality of different types of gaming system events in a first set of types of gaming system events, 
update, responsive to each occurrence of a type of gaming system event in the first set of types of gaming system events, a value or values of at least one of the one or more first meters based on the occurrence of that type of gaming system event, 
obtain one or more meter definitions from one or more meter definition files, each meter definition associated with a corresponding second meter and defining a corresponding rule for determining a value for the corresponding second meter, 
initialize the one or more second meters defined by the one or more meter definitions, 
update a value or values of at least one second meter of the one or more second meters based on the corresponding meter definition or definitions for the at least one second meter of the one or more second meters using, at least in part, one or more values for the one or more first meters

Under the broadest reasonable interpretation, claim 1 covers performance of limitations in the mind.  A human—using their mind, pen and paper—is capable of monitoring activity on an electronic gaming machine, updating values in response to certain events, obtaining meter definitions according to preset rules, and updating meter values using the events and definitions.
The abstract idea is not integrated into a practical application.  Claim 1 recites the additional elements of one or more credit input devices, one or more credit output devices, one or more player input devices, one or more processors, one or more storage devices, and one or more memory devices, wherein the one or more displays, the one or more credit input devices, the one or more credit output devices, the one or more player input devices, the one or more processors, the one or more storage devices, and the one or more memory devices are operably connected, the one or more storage devices store computer-executable instructions for controlling the one or more processors to cause the one or more processors to: present one or 
Specifically, these additional elements, when considered individually or in combination, are not integrated into a practical application because as a whole, the system constitutes common gaming components being utilized in a well-understood and conventional way.  The downstream data collection and manipulation steps are recited at such an abstract degree as to not require the use of a specialized machine or computer to execute them.

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if appropriate action is taken to overcome the rejections under the nonstatutory double-patenting doctrine set forth in this office action.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715